               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII

ENVY HAWAII LLC doing business   )   Civ. No. 17-00040 HG-RT
as Volvo Cars Honolulu,          )
                                 )
               Plaintiff,        )
          vs.                    )
                                 )
VOLVO CAR USA LLC,               )
                                 )
               Defendant.        )
_________________________________)
                                 )
VOLVO CAR USA LLC,               )
                                 )
              Counter-Claimant, )
                                 )
                                 )
          vs.                    )
                                 )
ENVY HAWAII LLC doing business )
as Volvo Cars Honolulu; MIKHAIL )
FEDOTOV,                         )
                                 )
            Counter-Defendants. )
                                 )
_________________________________)

                    ORDER ON MOTIONS IN LIMINE


     This case involves contract disputes and claims of improper

business practices between a local automobile dealership and the

national distributor of Volvo automobiles.

     Envy Hawaii LLC (“Envy Hawaii”), doing business as Volvo

Cars Honolulu, was established in December 2012.   Envy Hawaii

purchased the rights to operate the sole Volvo franchise in

Hawaii.

     Envy Hawaii contracted with Volvo Car USA LLC (“Volvo Car

                                 1
USA”) to operate its franchise.    Volvo Car USA is located in New

Jersey and is the exclusive importer and wholesaler of Volvo

automobiles in the United States.

       In 2015, Mikhail Fedotov became the sole owner and manager

of Envy Hawaii.

       In January 2017, Envy Hawaii filed suit against Volvo Car

USA.    Envy Hawaii’s First Amended Complaint alleges eight causes

of action, including claims that Volvo Car USA LLC violated the

Automobile Dealers’ Day in Court Act, 15 U.S.C. § 1221 et seq.,

the Robinson-Patman Act, 15 U.S.C. § 13(a), and several Hawaii

state statutes.

       Volvo Car USA LLC has filed counterclaims against both Envy

Hawaii LLC and its owner Mikhail Fedotov.    The Second Amended

Counterclaim contains eleven causes of action including claims

for fraud, misrepresentation, breach of contract, unlawful

recording, cybersquatting, and unjust enrichment.

       There are three motions in limine pending before the Court.

I.     Envy Hawaii LLC’s Motions In Limine

       A.   Envy’s Motion In Limine No. 1: Motion To Exclude
            Allegations Of Surreptitious Records (ECF No. 165)

       Envy Hawaii LLC seeks to preclude Volvo Car USA LLC from

introducing allegations that in February 2017, Envy Hawaii LLC’s

Chief Operating Officer, John Martinho, made unlawful

surreptitious recordings during a Volvo Retailer Conference in

California.

                                  2
     Volvo Car USA LLC’s Second Amended Counterclaim contains the

following allegations:

          88.   In addition, on February 20 and 21, 2017,
                Martinho surreptitiously recorded the
                confidential proceedings at a Volvo Retailer
                Conference (the “Conference”) in Yountville,
                California, which he attended as a
                representative of Envy.

          89.   One of [Volvo Car USA]’s major purposes in
                convening the Conference was to share
                confidential business plans and marketing
                information with Volvo retailers, including
                the display of new Volvo models which have
                not yet been publicly announced.

          90.   Because of the confidential nature of the
                information shared with Volvo retailers at
                the Conference, participants were not
                permitted to bring in cell phones or any
                other devices with which they could record
                the proceedings. To enforce this
                prohibition, [Volvo Car USA] required
                participants to go through airport-style
                metal detectors before entering the
                Conference.

          91.   In violation of this prohibition, and unknown
                to [Volvo Car USA], Martinho brought a pen
                containing a concealed recording device into
                the Conference.

          92.   During a confidential presentation on
                Tuesday, February 21, 2017, the second day of
                the Conference, the security staff at the
                Conference noticed Martinho acting strangely,
                including continually grabbing his pocket pen
                and moving it in a twisting motion.

          93.   After the presentation, security staff
                approached Martinho and asked to see the pen.
                Martinho initially denied having a pen.
                After security staff specified the location
                of the pen (i.e., in the inside pocket of
                Martinho’s suit), Martinho turned over the
                pen.

                                 3
          94.   The pen had a camera with a 64-gigabyte SD
                memory card. Martinho admitted that he was
                using the device to record the Conference,
                although he denied having photographed the
                vehicles.

          95.   Martinho was excluded from the remainder of
                the Conference.

     (Second Amended Counterclaim at ¶¶ 88-95, ECF No. 75).

     Volvo Car USA has asserted two claims against Envy Hawaii

based on the factual allegations 88-95.

     In Count Seven of its Second Amended Counterclaim, Volvo Car

USA alleges a private right of action against Envy Hawaii for

violating the federal Electronic Communications Privacy Act

(“ECPA”). 18 U.S.C. §§ 2510, 2520.    The ECPA prohibits the use of

a device to intercept oral communications for purposes of

obtaining information relating to the operations of any business

which affects interstate commerce. 18 U.S.C. § 2511(1)(b)(iv)(B).

(Second Amended Counterclaim at ¶¶ 154-60, ECF No. 75).

     In Count Eight of its Second Amended Counterclaim, Volvo Car

USA alleges a private right of action against Envy Hawaii for

violating California’s Invasion of Privacy Act (“CIPA”).

California state law prohibits the unauthorized electronic

eavesdropping on confidential conversations.   California Penal

Code §§ 632, 637.2.    (Second Amended Counterclaim at ¶¶ 162-64,

166-67, ECF No. 75).

     Envy Hawaii seeks to preclude such claims from trial because

“[w]hether [Martinho] made recordings of certain aspects of the

                                  4
displays at the Conference or not, there is no relationship

between the conduct and any violation of the core agreements at

issue in this matter.        Instead, it appears that Volvo intends on

making these allegations for the purpose of portraying Envy and

Mr. Fedotov are ‘bad actors’ and unreliable.”        (Motion at p. 4,

ECF No. 165-1).1

       The issue raised by Envy Hawaii relates to the admission of

“other acts” evidence pursuant Federal Rules of Evidence 404 and

403.        Envy Hawaii asserts that this evidence is related to the

alleged bad acts of Martinho, who is not a defendant in this

case.        Envy Hawaii alleges that Volvo Car USA seeks to introduce

such evidence to lead the jury to believe that Envy Hawaii and

Mikhail Fedotov are bad people who engage in illegal business

practices even though there is no evidence that they themselves

were involved with the alleged surreptitious recordings.

       The admissibility of the evidence turns on whether the

alleged actions by Martinho in conducting the surreptitious

recordings may be attributed to Envy Hawaii and Mikhail Fedotov.

       Neither Party has addressed agency principles in their

briefing.        There is no dispute that Martinho is not a Party in



        1
       As a preliminary matter, Envy Hawaii cites to the
incorrect counterclaim filed by Volvo Car USA. Envy Hawaii cites
to and attaches the initial counterclaim filed on June 26, 2017
at ECF No. 36. The Counterclaim has twice been amended by leave
of court and the one currently before the Court is the Second
Amended Counterclaim filed on May 25, 2018, ECF No. 75.

                                      5
this case and was not named by Volvo Car USA as a counter-

defendant.    Instead, Volvo Car USA seeks to hold Envy Hawaii

liable for the actions of Martinho without establishing a basis

to do so.

            1.    Volvo Car USA Has Not Established Envy Hawaii Or
                  Mikhail Fedotov May Be Bound By John Martinho’s
                  Alleged Acts For Count Seven Of Its Second Amended
                  Counterclaim


     Section 7.04 of Restatement (Third) of Agency provides:

    A principal is subject to liability to a third party
    harmed by an agent’s conduct when the agent’s conduct
    is within the scope of the agent’s actual authority or
    ratified by the principal; and (1) the agent’s conduct
    is tortious, or (2) the agent’s conduct, if that of the
    principal, would subject the principal to tort
    liability.

     Restatement (Third) of Agency § 7.04 (2006).

     An agent acts with actual authority when the agent

reasonably believes, in accordance with the manifestations of the

principal, that the principal wishes the agent so to act.    Id. at

§ 2.01.

     Volvo Car USA has not provided any basis to establish that

Martinho acted with actual authority.     Volvo Car USA states that

Martinho attended the Conference in California as an employee of

Envy Hawaii.     His attendance at the conference does not

demonstrate that he had actual authority to conduct surreptitious

recordings at the Conference.     Volvo Car USA has not provided any

evidence that Envy Hawaii directed Martinho to conduct


                                   6
surreptitious recordings.    It also has not established that there

will be any testimony at trial to prove agency.      Volvo Car USA

did not list Martinho as a witness and has affirmed that it does

not intend to call him at trial.

     There is also no evidence that Envy Hawaii ratified

Martinho’s actions.    Ratification is the affirmance of a prior

act done by another, whereby the act is given effect as if done

by an agent acting with actual authority.      Restatement (Third) of

Agency § 4.01(1) (2006).    A person ratifies an act by manifesting

assent that the act shall affect the person’s legal relations, or

conduct that justifies a reasonable assumption that the person so

consents.    Id. at § 4.01(2).    Volvo Car USA has offered no

evidence to establish ratification.      Rather, it relies solely on

the basis that Martinho attended the Conference as Envy Hawaii’s

Chief Operating Officer.    Such evidence is insufficient to

establish agency.


            2.   Volvo Car USA Has Not Established Envy Hawaii Or
                 Mikhail Fedotov May Be Bound By John Martinho’s
                 Alleged Acts For Count Eight Of Its Second Amended
                 Counterclaim


     Volvo Car USA also has not provided evidence to establish

that Envy Hawaii may be held liable for any act by Martinho

pursuant to California law.      Under California law, an employer

may be held vicariously liable for torts committed by an employee

within the scope of employment.      Mary M. v. City of L.A., 814

                                    7
P.2d 1341, 1343 (Cal. 1991).    An employer may be held liable

where an act was committed while the employee was engaged in a

special errand for the employer.       Ducey v. Argo Sales Co., 602

P.2d 755, 764 (Cal. 1979).    Again, there is no evidence that Envy

Hawaii directed Martinho to conduct surreptitious recordings or

that Envy Hawaii ratified any such acts committed by Martinho.

     Volvo Car USA also relies on a letter from November 11,

2014.   (Letter from Mike Fedotov, owner of Envy Hawaii, dated

November 11, 2014 to Gregor Hembrough, Vice President of Volvo

Cars of North America, attached as Ex. B to Def.’s Opp., ECF No.

170-3).   The letter states that Mikhail Fedotov requests that

John Martinho be considered and approved to be Envy Hawaii’s

General Manager.   (Id.)   It states, “He will act on my behalf and

be responsible for the daily operations of all aspects of my

Volvo Retail Business.”    (Id.)   “By presenting this candidate for

approval, I assume total responsibility for his actions in the

operation of the Volvo Retail Facility, and their consequences.”

(Id.)

     Again, Volvo Car USA fails to recognize agency principles in

holding Envy Hawaii liable for the actions by Martinho.       There is

no evidence that Martinho was acting within the scope of

employment, that he was directed by Envy Hawaii, or that his

actions were ratified by Envy Hawaii when he allegedly attempted

to engage in surreptitious recordings at the Volvo Conference in


                                   8
California.   The letter from November 2014 does little more than

establish that Martinho was Envy Hawaii’s employee.    These

recordings are alleged to have taken place in February 2017.

There is no evidence that Envy Hawaii directed Martinho to make

the recordings or that it ratified any such actions following the

discovery of the device at the Conference.

     Envy Hawaii’s Motion in Limine No. 1 (ECF No. 165) is

GRANTED WITHOUT PREJUDICE.   Volvo Car USA must make an offer of

proof as to the evidence it intends to introduce to establish

agency before any allegations of surreptitious recordings may be

introduced at trial.


     B.   Envy’s Motion In Limine No. 2: Motion To Exclude
          NextGear Allegations Of Fraud (ECF No. 166)


     Envy Hawaii seeks to preclude Volvo Car USA from introducing

allegations or evidence that Envy Hawaii engaged in fraud when it

obtained floor plan financing from NextGear Capital.

Specifically, Envy Hawaii seeks to preclude evidence that it sold

vehicles “out of trust.”   (Memo. in Support of Envy’s Motion at

p. 2, ECF No. 166-1).

     Envy Hawaii claims that NextGear investigated the

allegations and “there was no finding by NextGear of any

‘fraud.’” (Id.)   Envy Hawaii makes this representation on the

basis that one NextGear employee, Nicole Noblet, testified at a

deposition that she “did not reach a determination that Envy had

                                 9
committed fraud in any way to NextGear.”   (Memo. in Support of

Envy’s Motion at p. 5, ECF No. 166-1).   Envy Hawaii seeks to

preclude evidence relating to its financial transactions with

NextGear as “other acts” evidence pursuant to Fed. R. Evid.

404(b).

     Envy Hawaii’s position that NextGear did not find any

irregularity in its financial transactions with Envy Hawaii is

belied by the record and not well taken.   As Volvo Car USA

explains in its Opposition, “Envy seriously misrepresents the

record on this issue.”   (Opposition at p. 2, ECF No. 173).

     First, NextGear’s Federal Rules of Civil Procedure Rule

30(b)(6) witness, Ryan Hawley, testified that NextGear found that

vehicles financed by NextGear were, in fact, sold out of trust by

Envy Hawaii.   The vehicles were sold out of trust because Envy

Hawaii sold vehicles that NextGear had financed and Envy failed

to turn over the proceeds to NextGear pursuant to the terms of

their contract.   (Deposition of Ryan Hawley at 38:13-15, ECF No.

173-4).

     Second, there is evidence that Envy Hawaii admitted in a

Compromise Agreement with NextGear that it sold at least fifteen

units “out of trust” with a balance owed of more than $520,000.

(Compromise Agreement at ¶ E, ECF No. 173-2).

     Third, there is a lawsuit pending in this District filed by

NextGear against Envy Hawaii relating to the alleged


                                10
transactions.   NextGear Capital, Inc. v. Envy Hawaii LLC; Mikhail

Borisovich Fedotov, 18-cv-00415 DKW-RT.

     Envy Hawaii’s representation in its Motion that NextGear

internally concluded that no fraud or misrepresentation occurred

is a mischaracterization.   At best, Nicole Noblet, an employee of

NextGear, made such a representation in her deposition.    Envy

Hawaii may call her as a witness to support its position, but

there is other evidence in the record that Envy Hawaii ignores.

     Envy Hawaii’s transactions with NextGear are part of the

dispute in this case.   Fed. R. Evid. 404(b) does not apply to

exclude them.   As set forth in Volvo Car USA’s Opposition, Envy’s

dealings with NextGear are direct evidence relevant to both

Envy’s claims and Volvo’s defenses.    Envy Hawaii claims that

Volvo Car USA’s actions and policies caused it to go out of

business.   Volvo Car USA claims that it was Envy Hawaii’s

undercapitalization and mismanagement, including its

mismanagement of its financing with NextGear, that caused it to

go out of business.   Envy Hawaii’s floor financing is a central

issue and Envy Hawaii’s broad motion relying on the testimony of

one witness to exclude all evidence relating to Envy Hawaii’s

financing with NextGear is not supported by the record.

     The Parties must set forth what evidence they intend to

present regarding NextGear at trial.    While the transactions with

NextGear are relevant to the issues in this case, the Court will


                                11
not hold a mini-trial on all of the issues relating to NextGear.

       In addition, neither Party may use the term “fraud” when

referring to Envy Hawaii’s financial transactions with NextGear

as it is unduly prejudicial and conclusory.    Future references

shall be to financial transactions with NextGear.

       Envy Hawaii’s Motion in Limine No. 2 (ECF No. 166) is

DENIED.


II.    Volvo Car USA LLC’s Motion In Limine

       A.   Volvo’s Motion in Limine No. 1: Motion Regarding
            Testimony Of Mikhail Fedotov (ECF No. 163)


       Volvo Car USA seeks to preclude Envy Hawaii LLC’s owner,

Mikhail Fedotov, from testifying that Volvo Car USA engaged in a

punching scheme with Envy Hawaii LLC.

       Volvo Car USA seeks to preclude Fedotov from testifying

about the punching scheme pursuant to Federal Rule of Evidence

602.

       Federal Rule of Evidence 602 provides, as follows:

       A witness may testify to a matter only if evidence is
       introduced sufficient to support a finding that the
       witness has personal knowledge of the matter. Evidence
       to prove personal knowledge may consist of the
       witness’s own testimony. This rule does not apply to a
       witness’s expert testimony under Rule 703.

       Personal knowledge includes opinions and inferences grounded

in observations or other first-hand experiences.    United States

v. Whittemore, 776 F.3d 1074, 1082 (9th Cir. 2015).    First-hand


                                 12
contemporaneous observation of the particular transaction is not

required.   Personal knowledge or perception acquired through

review of records prepared in the ordinary course of business or

perceptions based on industry experience is sufficient to lay

foundation for lay opinion testimony.    Burlington N. R.R. Co. v.

State of Neb., 802 F.2d 994, 1004-05 (8th Cir. 1986).

     For example, in United States v. Thompson, the defendant

introduced into evidence a receipt from a restaurant in

Flagstaff, Arizona, to support his alibi that he was at the

particular restaurant at the time of the crime.    559 F.2d 552,

553 (9th Cir. 1977).   The government introduced testimony from

the restaurant’s manager as rebuttal evidence.    Id.   The manager

testified that he was trained in the restaurant’s procedures for

issuing receipts to customers and testified that the receipt

produced by the defendant was not the type of receipt that was

normally issued to customers.   Id.   The defendant objected on the

basis that the restaurant manager did not have personal knowledge

of the receipt from the particular transaction in question.

     The appellate court ruled that pursuant to Fed. R. Evid.

602, the witness need not have personal knowledge of the

particular transaction to testify.    The Ninth Circuit Court of

Appeals explained that a witness may testify about normal company

procedures based on training and experience in compliance with

Fed. R. Evid. 602.   Thompson, 559 F.2d at 553-54; see Stuart v.


                                13
UNUM Life Ins. Co. Of Am., 217 F.3d 1145, 1154-55 (9th Cir. 2000)

(employer’s vice president of corporate relations had personal

knowledge to testify about contributions to ERISA plan based on

his position and involvement in procuring insurance).

     Other courts have similarly ruled that a witness’s personal

background in the industry may provide sufficient personal

knowledge to testify about matters relating to industry standards

and company procedures.   Sheek v. Asia Badger, Inc., 235 F.3d

687, 695 (1st Cir. 2000); Folio Impressions, Inc. v. Byer Cal.,

752 F.Supp. 583, 586-87 (S.D.N.Y. 1990).

     Personal knowledge of the business entity’s activities may

be inferred to corporate officers.   In re Kaypro, 218 F.3d 1070,

1075 (9th Cir. 2000) (holding that the declarant’s five-year

tenure as manager lent support to his claim of personal knowledge

of industry practice); Taylor v. Shippers Transp. Exp., Inc.,

2014 WL 7499046, *3 (C.D. Cal. Sept. 30, 2014).   A witness may

generally testify about information for which they are required

to be aware for purposes of their employment.   Siebert v. Gene

Sec. Network, Inc., 75 F.Supp.3d 1108, 1115 (N.D. Cal. 2014).

     Volvo Car USA seeks to preclude Fedotov from testifying

based on his lack of information about particular punching scheme

transactions.   Fedotov, however, testified in his deposition that

he believed Volvo Car USA was engaging in a punching scheme.     He

stated that in 2015, Volvo Representative Yannis Alatzas


                                14
encouraged Envy Hawaii to “punch” more cars in order to achieve a

certain sales volume.   (Fedotov Depo. at pp. 22-23, ECF No. 163-

3).   Fedotov claims he learned the information from Envy

managers.   (Id. at pp. 21-22).

      Fedotov claims that in 2016 Gregor Hembrough, another Volvo

Representative, directly asked him to punch between 10 and 20

cars in order to increase the numbers in the year-end sales

report.   (Id. at p. 26).

      At trial, Fedotov may testify about his understanding of the

punching scheme based on his role in Envy Hawaii, his experience,

and his background in the industry.    He may also testify about

any specific transaction for which he has personal knowledge.

      Volvo Car USA’s Motion in Limine No. 1 (ECF No. 163) is

DENIED.

//

//

//

//

//

//

//

//

//

//


                                  15
                            CONCLUSION

     Envy Hawaii’s Motion In Limine No. 1: Motion To Exclude

Allegations Of Surreptitious Records (ECF No. 165) is GRANTED

WITHOUT PREJUDICE.   Volvo Car USA must make an offer of proof as

to the evidence it intends to introduce to establish agency

before allegations of surreptitious recordings may be introduced

at trial.

     Envy Hawaii’s Motion in Limine No. 2: Motion To Exclude

evidence concerning financial transactions with NextGear (ECF No.

166) is DENIED.

     Volvo Car USA’s Motion in Limine No. 1: Motion Regarding

Testimony Of Mikhail Fedotov (ECF No. 163) is DENIED.

     IT IS SO ORDERED.

     Dated: November 8, 2019, Honolulu, Hawaii.




Envy Hawaii LLC dba Volvo Cars Honolulu v. Volvo Car USA LLC;
Counter-Claimant Volov Car USA LLC v. Mikhail Fedotov; Envy
Hawaii LLC; Civ. No. 17-00040 HG-RT; ORDER ON MOTIONS IN LIMINE
                                16
